IN THE
                            TENTH COURT OF APPEALS

                                   No. 10-16-00377-CR

RALPH DEWAYNE WATKINS,
                                                                 Appellant
v.

THE STATE OF TEXAS,
                                                                 Appellee



                             From the 13th District Court
                               Navarro County, Texas
                               Trial Court No. D36507


                                          ORDER

       The State’s brief in this appeal was due on April 13, 2017. The Clerk of this Court

notified the State by letter that its brief was late and requested the State to file a brief or a

motion for extension of time to file a brief within 14 days from the date of the letter. No

brief or motion was received. Having heard nothing from the State, the appeal was

placed at issue on May 10, 2017. Now, 42 days from the date the brief was originally due,

the State has filed a motion for extension of time to file its brief, requesting 30 more days.
        If we simply granted the pending motion and extended the time to file the brief

for 30 days, the brief would be due May 13, 2017, which makes no sense since that date

has already passed and the brief would remain due and unfiled. At this point, even a

sixty-day extension will make the due date virtually upon us before the order is even

issued. The State should be more realistic, or more precise, in their request for extensions

of time.

        Upon consideration of the issues raised and arguments made by the State, the

Court orders the State's brief to be filed by June 30, 2017.


                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed June 7, 2017




Watkins v. State                                                                      Page 2